 

Exhibit 10.2

 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

ATLANTIC AVIATION FBO HOLDINGS LLC,

 

ATLANTIC AVIATION FBO INC.,

 

and

 

EACH OF THE OTHER GRANTORS PARTY HERETO

 

in favor of

 

BARCLAYS BANK PLC,

as Collateral Agent

 

Dated as of May 31, 2013

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. DEFINED TERMS 1       1.1 Definitions 1 1.2 Other
Definitional Provisions 5       SECTION 2. GUARANTEE 5       2.1 Guarantee 5 2.2
Right of Contribution 6 2.3 No Subrogation 6 2.4 Amendments, etc. with respect
to the Borrower Obligations 7 2.5 Guarantee Absolute and Unconditional 7 2.6
Reinstatement 8 2.7 Payments 8 2.8 Information 8       SECTION 3. GRANT OF
SECURITY INTEREST 9       3.1 Grant of Security Interests 9       SECTION 4.
REPRESENTATIONS AND WARRANTIES 10       4.1 Representations in Credit Agreement
10 4.2 Title; No Other Liens 11 4.3 Names; Jurisdiction of Organization; Chief
Executive Office 11 4.4 Pledged Stock 11 4.5 Pledged Notes 11 4.6 Intellectual
Property 11 4.7 Commercial Tort Claims 11 4.8 Accounts 12       SECTION 5.
COVENANTS 12       5.1 Covenants in Credit Agreement 12 5.2 Investment Property
12 5.3 Commercial Tort Claims 13 5.4 Maintenance of Perfected Security Interest;
Defense of Claims 13 5.5 Intellectual Property Security Agreements 13      
SECTION 6. REMEDIAL PROVISIONS 13       6.1 Certain Matters Relating to
Receivables 13 6.2 Communications with Grantors; Grantors Remain Liable 14 6.3
Pledged Securities 14 6.4 Intellectual Property 15 6.5 Proceeds to be Turned
over to Collateral Agent 16 6.6 Application of Proceeds 16 6.7 UCC and Other
Remedies 17 6.8 Private Sales 17 6.9 Deficiency 17

 

i

 

 

TABLE OF CONTENTS

(con’t)

 

    Page       SECTION 7. THE COLLATERAL AGENT 18       7.1 Collateral Agent’s
Appointment as Attorney-in-Fact, etc 18 7.2 Duty of Collateral Agent 19 7.3
Execution of Financing Statements; Control Agreements 19 7.4 Authority of
Collateral Agent 20       SECTION 8. MISCELLANEOUS 20       8.1 Amendments in
Writing 20 8.2 Notices 20 8.3 No Waiver by Course of Conduct; Cumulative
Remedies 20 8.4 Enforcement Expenses; Indemnification 21 8.5 Successors and
Assigns 21 8.6 Set-Off 21 8.7 Counterparts 21 8.8 Severability 21 8.9 Section
Headings 21 8.10 Integration 21 8.11 GOVERNING LAW 21 8.12 Submission to
Jurisdiction; Waivers 22 8.13 Acknowledgements 22 8.14 Additional Grantors 22
8.15 Releases 23 8.16 WAIVER OF JURY TRIAL 23

 

SCHEDULES   Schedule 1 Notice Addresses Schedule 2 Investment Property Schedule
3 Legal Name, Jurisdictions of Organization and Organizational Identification
Number Schedule 4(a) Intellectual Property Schedule 4(b) License Arrangements
and Agreements Schedule 5 Commercial Tort Claims Schedule 6 Accounts     ANNEXES
  Annex I Assumption Agreement Annex II Intellectual Property Security Agreement

 

ii

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 31, 2013, is made by
each of the signatories hereto, in favor of BARCLAYS BANK PLC, as Collateral
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties,
including the several banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented, waived
and/or otherwise modified from time to time, the “Credit Agreement”), among
Atlantic Aviation FBO Holdings LLC, a Delaware limited liability company
(“Holdings”), Atlantic Aviation FBO Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto from time to time, and Barclays Bank PLC,
as Administrative Agent and Collateral Agent, and the other parties thereto.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefits from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

 

SECTION 1.          DEFINED TERMS

 

1.1           Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
UCC: “Account”, “Certificated Security”, “Chattel Paper”, “Commercial Tort
Claim”, “Commodity Account”, “Document”, “Equipment”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Letter-of-Credit Right”,
“Securities Account”, “Security”, “Supporting Obligations” and “Uncertificated
Securities”.

 

(a) The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented, waived and/or otherwise
modified from time to time.

 

 

 

 

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on (including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
of the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans
(including any New Term Loans, Extended Term Loans, Extended Revolving Loans and
any loans under the Refinancing Revolving Facility or the Refinancing Term
Facility), the Reimbursement Obligations and all other obligations and
liabilities of the Borrower to the Collateral Agent or any other Secured Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, in each case, which may arise under, out of, or
in connection with, the Credit Agreement, this Agreement, the other Loan
Documents or any Letter of Credit, in each case, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent, the Collateral Agent or any other
Secured Parties that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).

 

“Borrower Hedge Agreement and Cash Management Obligations”: the collective
reference to all obligations and liabilities of the Borrower and its Restricted
Subsidiaries (including, without limitation, interest accruing at the then
applicable rate provided in any Specified Hedge Agreement or Cash Management
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Hedge Counterparty (or any Hedge Counterparty at the
time such Specified Hedge Agreement was entered into) or any Cash Management
Counterparty (or any Cash Management Party at the time such Cash Management
Document was entered into), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, in each case, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
Cash Management Document, as the case may be, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the relevant Hedge Counterparty or Cash Management Counterparty,
as applicable, that are required to be paid by the Borrower and/or its
Restricted Subsidiaries, as the case may be, pursuant to the terms of any
Specified Hedge Agreement or such Cash Management Document, as the case may be).

 

“Borrower Obligations”: collectively, the (i) Borrower Credit Agreement
Obligations and (ii) Borrower Hedge Agreement and Cash Management Obligations,
but, as to foregoing clause (ii) only to the extent that, and only so long as,
the Borrower Credit Agreement Obligations are secured and guaranteed pursuant to
this Agreement.

 

“Collateral”: as defined in Section 3.1.

 

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.5.

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Copyright Licenses”: all written agreements naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 4), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

2

 

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
multinational or foreign laws or otherwise, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 4), all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Account”: all deposit accounts as defined in the Uniform Commercial
Code of any applicable jurisdiction and, in any event, including, without
limitation, any demand, time, savings, passbook or like account maintained with
a depositary institution.

 

“Excluded Accounts” shall mean:

 

(a)          any Deposit Accounts, Securities Accounts or Commodities Accounts
(excluding any Deposit Accounts, Securities Accounts or Commodities Accounts
referred to in clauses (b) through (d) below) with an average daily balance
throughout a month of less than $1,000,000 individually or $2,500,000 in the
aggregate;

 

(b)          accounts used solely for payroll, taxes, 401(k) plans, retiree
benefits, healthcare benefits (including any flexible spending accounts) or
other employee benefits or withholding tax;

 

(c)          accounts used for escrow, customs or other fiduciary purposes and
accounts established to comply with legal requirements, to the extent such legal
requirements prohibit the granting of a Lien thereon; and

 

(d)          any Deposit Accounts, Securities Accounts or Commodities Accounts
that solely contain property not beneficially owned by any Grantor, including
any escrow accounts.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Grantors”: the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
Specified Hedge Agreement or Cash Management Document to which such Guarantor is
a party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
to the Collateral Agent or to the other Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document), other than any Excluded Hedge Obligation.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary Guarantors
that are or may become a party hereto as provided herein.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, now existing or hereafter
adopted, created or acquired, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, domain names, technology, trade secrets, know-how and
processes, and all rights to sue at law or in equity or otherwise recover for
any past, present or future infringement, misappropriation or other violation or
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

3

 

 

“Intellectual Property Security Agreement”: as defined in Section 5.4.

 

“Intercompany Note”: any promissory note evidencing loans made by Holdings or
any of its Subsidiaries to any Grantor.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
Foreign Subsidiary Voting Stock or voting Capital Stock of a FSHCO excluded from
the definition of “Pledged Stock”) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Securities.

 

“Issuers”: the collective reference to each issuer of a Pledged Security.

 

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use, sell or otherwise exploit any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 4.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, and all reissues and extensions thereof,
including, without limitation, any of the foregoing referred to in Schedule
4(a), (ii) all applications for letters patent of the United States, any other
country or any political subdivision thereof, and all divisionals, continuations
and continuations in part thereof, including, without limitation, any of the
foregoing referred to in Schedule 4(a), and (iii) all rights to obtain any
reissues, reexaminations or extensions of the foregoing.

 

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor in excess of $500,000 individually or
$1,000,000 in the aggregate, and all other promissory notes issued to or held by
any Grantor in excess of $500,000 individually or $1,000,000 in the aggregate.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”: the collective reference to (i) the shares of Capital Stock
listed on Schedule 2, (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Capital Stock of
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect and that are required to become Collateral pursuant to
Section 3.1; provided that in no event shall more than 65% of the total
outstanding (a) Foreign Subsidiary Voting Stock and (b) voting Capital Stock of
any FSHCO, be required to be pledged hereunder and (iii) all shares of
non-voting Capital Stock of any Foreign Subsidiary or FSHCO; provided, that
“Pledged Stock” shall not include the Capital Stock of any Unrestricted
Subsidiary.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.

 

“Qualified ECP Guarantor” means, in respect of any Hedge Guarantee Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedge Guarantee Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

4

 

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trademark License”: all written agreements providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 4.

 

“Trademarks”: (i) all United States and foreign trademarks, trade names,
corporate names, company names, business names, domain names, fictitious
business names, trade styles, service marks, logos and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, or otherwise, all common-law rights related thereto, including,
without limitation, any registrations and applications for registrations in
respect of the foregoing referred to in Schedule 4, and all goodwill of the
business connected with the use of or symbolized by any of the foregoing and
(ii) the right to obtain all renewals thereof.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state.

 

1.2            Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2.          GUARANTEE

 

2.1           Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent
for the ratable benefit of the Secured Parties and their respective permitted
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

5

 

 

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any other Secured Party
hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than contingent or indemnification obligations not then
asserted or due), no Letter of Credit (that is not cash collateralized or
backstopped to the reasonable satisfaction of the Issuing Lender or purchasing
Lender, as applicable, in respect thereof) shall be outstanding and the
Commitments shall have been terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.

 

(e) Except as provided in Section 8.15, no payment made by the Borrower, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Collateral Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations shall have
been paid in full (other than contingent or indemnification obligations not then
asserted or due), no Letter of Credit (that is not cash collateralized or
backstopped to the reasonable satisfaction of the Issuing Lender or purchasing
Lender, as applicable, in respect thereof) shall be outstanding and the
Commitments shall have been terminated.

 

2.2           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Collateral Agent and the other Secured Parties by
the Borrower on account of the Borrower Obligations shall have been paid in full
(other than contingent or indemnification obligations not then asserted or due),
no Letter of Credit (that is not cash collateralized or backstopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated. If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time when all of such Borrower Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Collateral Agent may determine.

 

6

 

 

2.4           Amendments, etc. with respect to the Borrower Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the Collateral
Agent or any other Secured Party may be rescinded by the Collateral Agent or
such other Secured Party and any of the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, restated, amended and
restated, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, the Majority Facility Lenders in
respect of the Revolving Facility, the Majority Facility Lenders in respect of
the Term Facility or all Lenders, as the case may be) may reasonably deem
advisable from time to time, and any collateral security, guarantee or right of
set-off at any time held by the Collateral Agent or any other Secured Party for
the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent or any other Secured
Party upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, with respect to the Loan Documents and the
Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or any
of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee of such Guarantor contained in this
Section 2, to the fullest extent permitted by applicable law, shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any other Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Collateral Agent or any other Secured
Party, or (c) any other circumstance whatsoever (other than a defense of payment
or performance) (with or without notice to or knowledge of the Borrower or any
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower from the Borrower Obligations, or of such
Guarantor under the guarantee of such Guarantor contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or any other Secured Party against any Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.

 

7

 

 

2.6           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent (x) without set-off or counterclaim in
Dollars at the Funding Office and (y) free and clear of, and without deduction
for, any Taxes, except as required by law, on the same terms and to the same
extent that payments by the Borrower are required to be made pursuant to the
terms of Section 2.20 of the Credit Agreement, applying the provisions of
Section 2.20 of the Credit Agreement to such Guarantor and the Collateral Agent
mutatis mutandis.

 

2.8           Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Borrower Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and (b)
agrees that none of the Administrative Agent or the other Secured Parties will
have any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

2.9           Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the guarantee contained in this
Section 2 in respect of Hedge Guarantee Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 2.9 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.9, or otherwise under the guarantee
contained in this Section 2, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect so long as the guarantee contained in this Section 2
shall remain in full force and effect. Each Qualified ECP Guarantor intends that
this Section 2.9 constitute, and this Section 2.9 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

8

 

 

SECTION 3.          GRANT OF SECURITY INTEREST

 

3.1           Grant of Security Interests. Each Grantor (other than Holdings,
except with respect to item (j) of this Section 3.1) hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired or created by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Deposit Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all Fixtures;

 

(g) all General Intangibles;

 

(h) all Goods not covered by the other clauses of this Section 3;

 

(i) all Instruments, including the Pledged Notes;

 

(j) all Pledged Stock;

 

(k) all Intellectual Property;

 

(l) all Inventory;

 

(m) all Investment Property;

 

(n) all Letter of Credit Rights;

 

(o) all Commercial Tort Claims described on Schedule 5 and on any supplement
thereto received by the Collateral Agent;

 

(p) all other tangible and intangible personal property not otherwise described
above;

 

(q) all books and records pertaining to the Collateral; and

 

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any of the Collateral and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

 

9

 

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in (i) any leasehold interest of any Grantor in real property, (ii) any
Vehicles, (iii) any property to the extent that such grant of a security
interest is (A) prohibited by any Requirements of Law of a Governmental
Authority, (B) requires a consent not obtained of any Governmental Authority
pursuant to such Requirement of Law or (C) prohibited by, or constitutes a
breach or default under or results in the termination of or requires any consent
not obtained under, any contract, license, agreement, instrument or other
document evidencing or giving rise to or otherwise related to such property or,
in the case of any Investment Property, any Pledged Security, any applicable
shareholder or similar agreement, except to the extent that such Requirement of
Law or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law (provided that, the foregoing exclusions of this clause (iii)
shall in no way be construed (A) to apply to the extent that any described
prohibition is unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the
UCC or other applicable law, (B) to limit, impair, or otherwise affect the
Collateral Agent’s continuing security interests in and liens upon any rights or
interests of any Grantor in or to (x) monies due or to become due under any
described contract, lease, permit, license, charter or license agreement
(including any Accounts), or (y) any proceeds from the sale, license, lease, or
other dispositions of any such contract, lease, permit, license, charter, or
license agreement, or (C) to apply to the extent that any consent or waiver has
been obtained that would permit the security interest notwithstanding the
prohibition), (iv) the Capital Stock of any Person (other than wholly-owned
Restricted Subsidiaries) to the extent prohibited by the terms of such Person’s
organizational or joint venture documents, (v) Letter-of-Credit Rights with a
value of less than $500,000 individually or $1,000,000 in the aggregate, (vi)
Commercial Tort Claims with a value of less than $500,000 individually or
$1,000,000 in the aggregate, (vii) any assets to the extent a security interest
in such assets would result in material adverse tax consequences (including as a
result of the operation of Section 956 of the Code or any similar Law in any
applicable jurisdiction) as reasonably determined by the Borrower in writing in
consultation with the Collateral Agent, (viii) any Excluded Accounts, (ix) with
respect to any Trademark, any “intent-to-use” Trademark applications prior to
the filing and acceptance of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent, if any, that, and solely during the period,
if any, in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” Trademark application or any
registration issuing therefrom under applicable U.S. federal law, or (x) any
specifically identified asset with respect to which the Collateral Agent and the
Borrower shall have reasonably determined that the cost of obtaining or
perfecting a security interest therein outweighs the benefit of a security
interest to the Secured Parties afforded thereby. It is hereby understood and
agreed that any Property described in the preceding proviso as being expressly
excluded from the security interest created hereby, and any Property that is
otherwise expressly excluded from clauses (a) through (r) above, shall be
excluded from the definition of “Collateral”.

 

For the avoidance of doubt, and notwithstanding anything to the contrary in this
Agreement or any other Loan Document, Holdings has not, and shall not be deemed
to have, granted a security interest in any of its Property now owned or
hereafter acquired, except for the Pledged Stock in the Borrower now owned or
hereafter acquired by it.

 

SECTION 4.          REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the other Secured Parties to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower, each Guarantor and each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:

 

4.1           Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Section 4 of the
Credit Agreement to the extent they refer to such Guarantor or to the Loan
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Collateral Agent and each other Secured Party shall be entitled to rely
on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to Holdings’ or the
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.

 

10

 

 

4.2           Title; No Other Liens. Except as otherwise permitted under
Section 7.3 of the Credit Agreement, such Grantor owns or has rights in each
item of the Collateral free and clear of any and all Liens. Except as otherwise
permitted under Section 7.3 of the Credit Agreement, no financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office except financing statements that have been
filed without the consent of the Grantor. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its ordinary course of
business, grant licenses to third parties to use Intellectual Property owned,
licensed or developed by a Grantor, such licenses to be on fair market value
terms. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
The Collateral Agent and each other Secured Party understands that any such
license may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such Intellectual Property pursuant hereto; provided, in each case, that
such licenses are granted in the ordinary course of business.

 

4.3           Names; Jurisdiction of Organization; Chief Executive Office. On
the date hereof, such Grantor’s full and correct legal name, jurisdiction of
organization and identification number from its jurisdiction of organization (if
any) are specified on Schedule 3.

 

4.4           Pledged Stock. On the date hereof, the shares of Pledged Stock
pledged by such Grantor hereunder:

 

(a) with respect to the shares of Pledged Stock issued by the Borrower or any
Restricted Subsidiary, have been duly authorized, validly issued and are fully
paid and non-assessable, to the extent such concepts are applicable; and

 

(b) constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer (other than any Unrestricted Subsidiary) owned by
such Grantor or (x) in the case of Foreign Subsidiary Voting Stock or voting
Capital Stock of a FSHCO, 65% of such outstanding Foreign Subsidiary Voting
Stock or FSHCO voting Capital Stock, as applicable, and (y) in the case of
shares of non-voting Capital Stock of any Foreign Subsidiary or FSHCO, 100% of
such issued and outstanding shares of each relevant Issuer (other than any
Unrestricted Subsidiary).

 

4.5           Pledged Notes. Schedule 2 sets forth a complete and correct list
of all promissory notes (other than any held in a Securities Account listed on
Schedule 6) held by the Borrower or any of the Subsidiary Guarantors on the date
hereof having a principal amount in excess of $500,000 individually or
$1,000,000 in the aggregate.

 

4.6           Intellectual Property.

 

(a) Schedule 4(a) lists all registered or applied for Intellectual Property
owned by the Borrower and each Subsidiary Guarantor in its own name on the date
hereof.

 

(b) Schedule 4(b) sets forth all Intellectual Property licenses under which a
Grantor is an exclusive licensee or licensor on the date hereof.

 

4.7           Commercial Tort Claims. The only Commercial Tort Claims of the
Borrower or any of the Subsidiary Guarantors existing on the date hereof with a
value in excess of $500,000 or $1,000,000 in the aggregate (regardless of
whether the defendant or other material facts can be determined and regardless
of whether such Commercial Tort Claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are, to the knowledge of the applicable Grantor,
those listed on Schedule 5, which sets forth such information separately for
each such Grantor in a manner that reasonably identifies each such Commercial
Tort Claim.

 

11

 

 

4.8           Accounts. Schedule 6 sets forth a complete and correct list of all
Deposit Accounts (other than Excluded Accounts referenced in clauses (b) through
(d) of the definition of “Excluded Accounts”) and Securities Accounts (other
than Excluded Accounts referenced in clauses (b) through (d) of the definition
of “Excluded Accounts”) of the Borrower and the Subsidiary Guarantors.

 

SECTION 5.          COVENANTS

 

Each Guarantor and each Grantor hereby agrees that, so long as so long as the
Commitments remain in effect, any Letter of Credit remains outstanding (that has
not been Cash Collateralized or backstopped) or any Loan or other amount is
owing to any Lender or any Agent under the Credit Agreement (other than
contingent or indemnification obligations not then asserted or due):

 

5.1           Covenants in Credit Agreement. In the case of each Guarantor, to
the extent applicable, such Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Subsidiaries (other than any Unrestricted Subsidiary).

 

5.2           Investment Property. (a) In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it and (ii) the terms of
Sections 6.3(c), 6.3(d), 6.7 and 6.8 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c),
6.3(d), 6.7 or 6.8 with respect to the Pledged Securities issued by it.

 

(b) To the extent any Pledged Stock (x) constitutes interests in any limited
liability company or limited partnership controlled now or in the future by any
Grantor and (y) is a “Security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC, such interest shall be certificated and
each such interest shall at all times hereafter continue to be such a security
and represented by such certificate. Each Grantor further acknowledges and
agrees that with respect to such interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “Security” within the meaning of Article 8 of the UCC,
such Grantor shall at no time elect to treat any such interest as a “Security”
within the meaning of Article 8 of the UCC, nor shall such interest be
represented by a certificate, unless such Grantor provides prior written
notification to the Collateral Agent of such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

 

(c) To the extent that any Pledged Security is a Certificated Security or an
Instrument or is an Uncertificated Security that becomes a Certificated Security
or Instrument, the applicable Grantor shall promptly deliver such certificates
or Instruments evidencing such Pledged Securities to the Collateral Agent
together with stock powers or indorsements thereof reasonably satisfactory to
the Collateral Agent.

 

12

 

 

5.3           Commercial Tort Claims. If any Grantor shall at any time after the
date of this Agreement acquire or become the beneficiary of a Commercial Tort
Claim (regardless of whether the defendant or other material facts can be
determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) having a value in excess
of $500,000 individually or $1,000,000 in the aggregate, such Grantor shall
promptly provide the Collateral Agent with an amended Schedule 5 hereto
describing the details thereof in a manner that reasonably identifies such
Commercial Tort Claim and which is otherwise reasonably satisfactory to the
Collateral Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claim, and agrees to do such other acts or things reasonably
deemed necessary or desirable by the Collateral Agent to provide a perfected
security interest in any such Commercial Tort Claim. Any supplement to Schedule
5 delivered pursuant to this Section 5.3 shall, after the receipt thereof by the
Collateral Agent, become part of Schedule 5 for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.

 

5.4           Maintenance of Perfected Security Interest; Defense of Claims.
Each Grantor agrees to promptly (but in no event later than 30 days from the
date of such change occurring) notify the Collateral Agent of any change (i) in
its legal name, (ii) in the identity or type of organization or corporate
structure of any Grantor, (iii) in the jurisdiction of organization of any
Grantor, (iv) in the “location” (as determined in accordance with Section 9-307
of the UCC) of any Grantor or (v) in the organizational identification number of
any Grantor. Each Grantor agrees to promptly deliver all documents and take all
actions reasonably requested by the Collateral Agent in connection with all
filings under the UCC or other applicable Law that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected (to the extent perfection of the security interest in such
property is required by the terms hereof), security interest (subject only to
Liens permitted under the Credit Agreement and having priority by operation of
applicable Law) in the Collateral for its benefit and the benefit of the other
Secured Parties.

 

5.5           Intellectual Property Security Agreements. With respect to its
Intellectual Property, each Grantor agrees to execute, or otherwise
authenticate, and deliver to the Collateral Agent, an agreement in substantially
the form set forth in Annex II hereto or otherwise in form and substance
reasonably satisfactory to the Collateral Agent (an “Intellectual Property
Security Agreement”) (together with appropriate supporting documentation as may
be reasonably requested by the Collateral Agent), for recording the security
interest granted hereunder to the Collateral Agent in such Intellectual Property
in the U.S. Patent and Trademark Office and the U.S. Copyright Office and any
other U.S. state or local governmental authorities as the Collateral Agent may
deem necessary in its reasonable judgment and requests hereunder to perfect the
security interest hereunder in such Intellectual Property.

 

SECTION 6.          REMEDIAL PROVISIONS

 

6.1           Certain Matters Relating to Receivables.

 

(a) At any time during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall use commercially reasonable efforts to cause
independent public accountants or others satisfactory to the Collateral Agent to
furnish to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b) If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Collateral
Agent and the other Secured Parties only as provided in Section 6.6 and (ii)
until so turned over, shall be held by such Grantor in trust for the Collateral
Agent and the other Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

13

 

 

(c) If an Event of Default has occurred and is continuing and at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent all
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including, without limitation, all orders,
invoices and shipping receipts.

 

6.2           Communications with Grantors; Grantors Remain Liable.

 

(a) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that such Receivables have been assigned to the
Collateral Agent for the ratable benefit of the Collateral Agent and the other
Secured Parties and that payments in respect of such Receivables shall be made
directly to the Collateral Agent.

 

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under the Receivables (or any agreements giving rise thereto) to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Party of any payment relating thereto, nor
shall the Collateral Agent or any other Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.         

 

6.3           Pledged Securities. (a) Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all dividends or other payments, distributions or other Proceeds paid
in respect of the Pledged Stock and all payments made in respect of the Pledged
Notes to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the Pledged
Securities.

 

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice to the relevant Grantor or Grantors of its intent to
exercise such rights, (i) unless otherwise provided in the Credit Agreement, the
Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities of such
Grantor or Grantors and make application thereof to the Obligations in the order
set forth in Section 6.6 and (ii) any or all of the Pledged Securities of such
Grantor or Grantors shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Securities at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing unless
the Collateral Agent has given notice of its intent to exercise as set forth
above.

 

14

 

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

 

(d) After all Events of Default have been cured or waived in accordance with the
provisions of the Credit Agreement, and so long as the Borrower Obligations
shall not have been accelerated, (i) each Grantor shall have the right to
exercise the voting, corporate and other rights pertaining to such Pledged
Securities that it would have otherwise been entitled to and receive all
dividends, payments, or other Proceeds paid in respect of the Pledged Securities
which it would be authorized to receive and retain, in each case, pursuant to
Section 6.3(a), and, to the extent necessary, the Collateral Agent shall deliver
a proxy in favor of such Grantor evidencing the same and (ii) to the extent that
the Collateral Agent has exercised its rights under Section 6.3(b)(ii), the
Collateral Agent shall, promptly after the written request of the applicable
Grantor, cause such Pledged Securities to be registered in the name of such
Grantor to the extent such Grantor or its nominees holds an interest in such
Collateral at such time.

 

6.4           Intellectual Property.

 

(a)          Without limiting any rights of the Collateral Agent under the Loan
Documents, for the purpose of enabling the Collateral Agent to exercise rights
and remedies under Section 6, solely during such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and at no other
time and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent permitted by law, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
under the Intellectual Property now owned or hereafter acquired or created by
such Grantor, wherever the same may be located; provided, however, that nothing
in this Section 6.4 shall require a Grantor to grant any license that is
prohibited by any rule of law, statute or regulation or is prohibited by, or
constitutes a breach or default under or results in the termination of or gives
rise to any right of acceleration, modification or cancellation under any
contract, license, agreement, instrument or other document evidencing, giving
rise to a right to use or theretofore granted with respect to such property;
provided, further, that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks.

 

15

 

 

(b)          Notwithstanding anything contained herein to the contrary, but
subject to the provisions of Section 7.5 of the Credit Agreement that limit the
rights of the Grantors to dispose of their property but subject to the
Collateral Agent’s exercise of its rights and remedies under Section 6, the
Grantors will be permitted to exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of the business of the Grantors. Subject to the
foregoing, the Grantors (or their licensees or sublicensees) shall not do any
act or omit to do any act whereby any material Intellectual Property may become
invalidated or otherwise impaired. In furtherance of the foregoing, so long as
no Event of Default shall have occurred and be continuing, the Collateral Agent
shall from time to time, upon the request of the respective Grantor (through the
Borrower), execute and deliver any instruments, certificates or other documents,
in the form so requested, that such Grantor (through the Borrower) shall have
certified are appropriate in its judgment to allow it to take any action
permitted above (including relinquishment of the license provided pursuant to
clause (a) immediately above as to any specific Intellectual Property). Further,
upon the payment in full in cash of all of the Obligations (other than
contingent or indemnification obligations not then asserted or due) and
cancellation or termination of all Commitments and Letters of Credit (that are
not cash collateralized or backstopped to the reasonable satisfaction of the
Issuing Lender or purchasing Lender, as applicable, in respect thereof) or
earlier expiration of this Agreement or release of the Collateral, the license
granted pursuant to clause (a) immediately above shall terminate and become null
and void. Notwithstanding the foregoing, the exercise of rights and remedies
under Section 6 by the Collateral Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by the Grantors in
accordance with the first sentence of this clause (b).

 

(c)          If at any time the Trademarks within the Collateral contain any
“intent-to-use” applications, the Collateral Agent shall refrain from exercising
any of its rights under Section 6, solely to the extent such exercise would
invalidate or cause a Grantor to abandon any such applications.

 

6.5           Proceeds to be Turned over to Collateral Agent. If an Event of
Default shall have occurred and be continuing and the Loans shall have been
accelerated pursuant to Section 8 of the Credit Agreement, all Proceeds received
by any Grantor consisting of cash, checks and other near-cash items shall be
held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, promptly upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its sole dominion and control. All Proceeds while held by the Collateral Agent
in a Collateral Account (or by such Grantor in trust for the Collateral Agent
and the other Secured Parties) shall continue to be held as collateral security
for all of the Obligations and shall not constitute payment thereof until
applied as provided in Section 6.6.

 

6.6           Application of Proceeds. If an Event of Default shall have
occurred and be continuing and the Loans shall have been accelerated pursuant to
Section 8 of the Credit Agreement, the Collateral Agent shall apply all or any
part of Proceeds constituting Collateral and any proceeds of the guarantee set
forth in Section 2, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any Collateral or otherwise reasonably relating to the Collateral or the
rights of the Collateral Agent and any other Secured Party hereunder, in payment
of the Obligations, and shall make any such application in accordance with
Section 2.18(h) of the Credit Agreement, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
Requirement of Law, need the Collateral Agent account for the surplus, if any,
to any Grantor.

 

16

 

 

6.7           UCC and Other Remedies. If an Event of Default shall have occurred
and be continuing, the Collateral Agent, on behalf of itself, the Administrative
Agent and the Lenders, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, if an Event of Default shall have
occurred and be continuing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below or notices otherwise
provided in the Loan Documents) to or upon any Grantor or any other Person (all
and each of which demands, defenses, advertisements and notices are hereby
waived unless otherwise provided in the Loan Documents), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Any Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Collateral
Agent’s request, if an Event of Default shall have occurred and be continuing,
to assemble the Collateral and make it available to the Collateral Agent at
places which the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.7, after deducting
all reasonable out-of-pocket costs and expenses of every kind actually incurred
in connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 2.18(h) of the Credit Agreement,
and only after such application and after the payment by the Collateral Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the UCC, need the Collateral Agent account
for the surplus, if any, to any Grantor. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

6.8           Private Sales. Each Grantor recognizes that the Collateral Agent
may be unable to effect a public sale of any or all the Pledged Stock, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

6.9           Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency. After the
Collateral Agent shall apply all or any part of Proceeds constituting Collateral
and any proceeds of the guarantee set forth in Section 2, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or otherwise reasonably
relating to the Collateral or the rights of the Collateral Agent and any other
Secured Party hereunder, in payment of the Obligations, and shall make any such
application in accordance with Section 2.18(h) of the Credit Agreement, and only
after such application and after the payment by the Collateral Agent of any
other amount required by the Loan Documents or any Requirement of Law, the
Collateral Agent shall return the surplus, if any, to the Grantors or to
whomever a court of competent jurisdiction shall determine is entitled thereto.

 

17

 

 

SECTION 7.          THE COLLATERAL AGENT

 

7.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following after written notice by the Collateral Agent of its intent to do so
(provided that anything in this Section 7.1(a) to the contrary notwithstanding,
the Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing):

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence and/or perfect the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or provide any insurance called for
by the terms of this Agreement and pay all or any part of the premiums therefor
and the costs thereof;

 

(iv)        execute, in connection with any sale provided for in Section 6.7 or
6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)         (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (2)
 ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3)  sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4)  commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5)  defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

18

 

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within three
Business Days of receiving such notice (or if the Collateral Agent reasonably
determines that irreparable harm to the Collateral or to the security interest
of the Secured Parties hereunder could result prior to the end of such
three-Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.

 

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2           Duty of Collateral Agent. To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. None of the
Collateral Agent, any other Secured Party or any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct or that of their directors,
officers, employees or agents.

 

7.3           Execution of Financing Statements; Control Agreements.

 

(a)           Pursuant to any applicable law, each Grantor authorizes the
Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Collateral
Agent reasonably determines appropriate to perfect the security interests of the
Collateral Agent (for the benefit of the Secured Parties) under this Agreement
and the Collateral Agent agrees to promptly furnish copies of any such filing or
recording documents or instruments to the applicable Grantor. Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property” or any similar phrase in any such financing statements.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in connection with any Indebtedness or Lien permitted to be incurred
by the Loan Documents or permitted by the Required Lenders, the Collateral Agent
shall (without notice to, or vote or consent of, any Lender, any Hedge
Counterparty that is a party to any Specified Hedge Agreement or any Cash
Management Counterparty that is a party to any Cash Management Document) deliver
or authorize the filing of an amendment to any financing statement in favor of
the Collateral Agent covering the Collateral to the extent necessary to permit
the incurrence of such Indebtedness or Lien and to the extent deemed reasonably
necessary by each of the Collateral Agent and the Borrower; provided that such
amendment shall not materially detract from the value of the Collateral

 

19

 

 

(b)           The delivery of executed control agreements with respect to any
Deposit Accounts, Securities Accounts and Commodities Accounts other than
Excluded Accounts shall be required (i) within 30 days of the Closing Date or
(ii) 30 days after the date on which any such account fails to be an Excluded
Account, or, in each case, by such later date as the Collateral Agent may in its
sole discretion determine. The Collateral Agent agrees with each Grantor that,
in the case of any Deposit Account, Securities Account or Commodities Account
subject to the Collateral Agent’s “control” pursuant to a control agreement, the
Collateral Agent shall not give any instructions, entitlement orders or
directions directing or preventing the disposition or withdrawal of funds,
securities or other property therein unless, in each case, an Event of Default
has occurred and is continuing.

 

7.4           Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 8.          MISCELLANEOUS

 

8.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2           Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3           No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Lender shall by any act (except by a written instrument
pursuant to Section 8.1 above), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Lender, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any Lender of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Collateral Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

20

 

 

8.4           Enforcement Expenses; Indemnification. Each Guarantor agrees to
pay, and to save the Collateral Agent and the Lenders harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.5 of the Credit Agreement. The agreements in this Section 8.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

8.5           Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent (it being understood that Dispositions and
fundamental changes permitted under the Credit Agreement shall not be subject to
this proviso).

 

8.6           Set-Off. Each Grantor hereby irrevocably authorizes the Collateral
Agent and each Lender at any time and from time to time, in each case, while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to the extent permitted by applicable law, upon any amount becoming due
and payable by each Grantor (whether at the stated maturity, by acceleration or
otherwise after the expiration of any applicable grace periods) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final but excluding trust accounts), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent (other than
contingent or indemnification obligations not then asserted or due), matured or
unmatured, at any time held or owing by the Collateral Agent or such Lender to
or for the credit or the account of such Grantor. Each of the Collateral Agent
and each Lender shall notify such Grantor promptly of any such set-off made by
it and the application made by it of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

8.7           Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

8.8           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9           Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10         Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Collateral Agent and the other Secured
Parties with respect to the subject matter hereof and thereof.

 

8.11         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

21

 

 

8.12         Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York located in New
York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Collateral Agent and the other Secured Parties or among the Grantors and the
Collateral Agent and the other Secured Parties.

 

8.14         Additional Grantors. Each Subsidiary of Holdings that is required
to become a party to this Agreement pursuant to Section 6.8 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.

 

22

 

 

8.15         Releases.

 

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Borrower Hedge Agreement and Cash Management Obligations
and contingent or indemnification obligations not then asserted or due) shall
have been paid in full, the Commitments shall have been terminated or expired
and no Letter of Credit (that is not cash collateralized or backstopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding, the Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall assign, transfer and deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise Disposed of
by any Grantor in a transaction permitted by the Credit Agreement or permitted
by the Required Lenders, then (i) the security interest in any such Collateral
shall be automatically released to the extent that such Disposition does not (x)
pertain to Capital Stock of the Borrower or any Subsidiary Guarantor or other
Collateral in the possession of the Collateral Agent or (y) involve the filing
of amendments to or termination of any financing statement or mortgage in favor
of the Collateral Agent on behalf of the Secured Parties and (ii) the Collateral
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
reasonable request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Guarantor shall be sold, transferred or otherwise Disposed of in a
transaction permitted by the Credit Agreement or permitted by the Required
Lenders, or if such Guarantor shall be designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.16 of the Credit Agreement, and
the Collateral Agent will assign, transfer and deliver to the Borrower such of
the applicable Collateral concerning such Capital Stock as may then be in
possession of the Collateral Agent and execute and deliver to the Borrower such
documents as the Borrower shall reasonably request to evidence the release of
such Unrestricted Subsidiary of its obligations hereunder or under any of the
other Loan Documents.

 

8.16         WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, EACH of the Administrative Agent, the Collateral Agent and each
OTHER SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

(signature pages follow)

 

23

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written. 

 



  ATLANTIC AVIATION FBO HOLDINGS LLC         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer         By: /s/  Dan Reinheimer  
Name:  Dan Reinheimer   Title: Chief Financial Officer       ATLANTIC AVIATION
FBO INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         By: /s/  Dan Reinheimer   Name:  Dan Reinheimer  
Title: Chief Financial Officer       AAC SUBSIDIARY, LLC         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer       ACM PROPERTY
SERVICES, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer       ATLANTIC AVIATION ALBUQUERQUE, INC.         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer



  

[guarantee and collateral agreement]

 



 

 

 

  ATLANTIC AVIATION CORPORATION         By: /s/  Lou Pepper   Name:  Lou Pepper
  Title: Chief Executive Officer       ATLANTIC AVIATION FLIGHT SUPPORT, INC.  
      By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer  
    ATLANTIC AVIATION HOLDING COPORATION         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer       ATLANTIC AVIATION
INVESTORS, INC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer       ATLANTIC AVIATION OF SANTA MONICA, L.P.         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
ATLANTIC AVIATION OREGON FBO INC.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 

 

  ATLANTIC AVIATION OREGON GENERAL AVIATION SERVICES INC.         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer       ATLANTIC
AVIATION PHILADELPHIA, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper  
Title: Chief Executive Officer       ATLANTIC AVIATION STEWART LLC         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
ATLANTIC SMO GP LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer       ATLANTIC SMO HOLDINGS LLC         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer       AVIATION
CONTRACT SERVICES, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 



  

  BASI HOLDINGS, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer       BRAINARD AIRPORT SERVICES, INC.         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
BRIDGEPORT AIRPORT SERVICES, INC.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer       CHARTER OAK AVIATION, INC.        
By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
COAI HOLDINGS, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer       CORPORATE WINGS-CGF, LLC         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 



  

  EAGLE AVIATION RESOURCES, LTD.         By: /s/  Lou Pepper   Name:  Lou Pepper
  Title: Chief Executive Officer       EXECUTIVE AIR SUPPORT, INC.         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
FLIGHTWAYS OF LONG ISLAND, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper
  Title: Chief Executive Officer       GENERAL AVIATION HOLDINGS, LLC        
By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
GENERAL AVIATION OF NEW ORLEANS, L.L.C.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer       GENERAL AVIATION, L.L.C.        
By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 



 

  ILG AVCENTER, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer       JET CENTER PROPERTY SERVICES, LLC         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
JETSOUTH, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer       MACQUARIE AIRPORTS NORTH AMERICA INC.         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
MACQUARIE AVIATION NORTH AMERICA 2 INC.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer       MACQUARIE AVIATION NORTH AMERICA
INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive
Officer

 

[guarantee and collateral agreement]

 



 

 

  

  MERCURY AIR CENTER-ADDISON, INC.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer       MERCURY AIR CENTER-BAKERSFIELD,
INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive
Officer       MERCURY AIR CENTER-BIRMINGHAM, LLC         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer       MERCURY AIR
CENTER-BURBANK, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer       MERCURY AIR CENTER-CHARLESTON, LLC         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer      
MERCURY AIR CENTER-CORPUS CHRISTI, INC.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer

  

[guarantee and collateral agreement]

 



 

 

 

  MERCURY AIR CENTER-FT.WAYNE, LLC         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer         MERCURY AIR CENTER-JACKSON, LLC
        By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer
        MERCURY AIR CENTER-JOHNS ISLAND, LLC         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer         MERCURY AIR
CENTER-LOS ANGELES, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper  
Title: Chief Executive Officer         MERCURY AIR CENTER-NASHVILLE, LLC        
By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer        
MERCURY AIR CENTER-NEWPORT NEWS, LLC         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 

 

  MERCURY AIR CENTER-PEACHTREE-DEKALB, LLC         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer         MERCURY AIR
CENTER-RENO, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         MERCURY AIR CENTERS, INC.         By: /s/  Lou Pepper
  Name:  Lou Pepper   Title: Chief Executive Officer         MERCURY AIR
CENTER-SANTA BARBARA, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper  
Title: Chief Executive Officer         MERCURY AIR CENTER-TULSA, LLC         By:
/s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer        
NEWPORT FBO TWO LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 

 

  PALM SPRINGS FBO TWO LLC         By: /s/  Lou Pepper   Name:  Lou Pepper  
Title: Chief Executive Officer         PRO-AIR AVIATION MAINTENANCE, LLC        
By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer        
RIFLE AIR, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         RIFLE JET CENTER MAINTENANCE, LLC         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer         RIFLE JET
CENTER, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         SB AVIATION GROUP, INC.         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 

 

  SBN, INC.         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         SIERRA AVIATION, INC.         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer         SJJC AIRLINES
SERVICES, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         SJJC AVIATION SERVICES, LLC         By: /s/  Lou
Pepper   Name:  Lou Pepper   Title: Chief Executive Officer         SJJC FBO
SERVICES, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         SUN VALLEY AVIATION, INC.         By: /s/  Lou Pepper
  Name:  Lou Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 

 

  TRAJEN LIMITED, LLC         By: /s/  Lou Pepper   Name:  Lou Pepper   Title:
Chief Executive Officer         TRAJEN FBO, LLC         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer         TRAJEN FLIGHT
SUPPORT, LP         By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief
Executive Officer         TRAJEN FUNDING, INC.         By: /s/  Lou Pepper  
Name:  Lou Pepper   Title: Chief Executive Officer         TRAJEN HOLDINGS, INC.
        By: /s/  Lou Pepper   Name:  Lou Pepper   Title: Chief Executive Officer
        WAUKESHA FLYING SERVICES, INC.         By: /s/  Lou Pepper   Name:  Lou
Pepper   Title: Chief Executive Officer

 

[guarantee and collateral agreement]

 

 

 

 

  BARCLAYS BANK PLC, as Collateral Agent         By: /s/ Craig Malloy  
Name:  Craig Malloy   Title:  Director

  

[guarantee and collateral agreement]

 

 

 